18 So.3d 1259 (2009)
Norman BRAMAN, etc., et al., Appellants,
v.
MIAMI-DADE COUNTY, etc., et al., Appellees.
No. 3D08-3245.
District Court of Appeal of Florida, Third District.
October 14, 2009.
Colson Hicks Eidson, and Roberto Martinez, Paul C. Huck, Jr., and Maureen E. Lefebvre, Coral Gables, for appellants.
R.A. Cuevas, Jr., Miami-Dade County Attorney, and Lee Kraftchick, Robert A. Duvall, and James J. Allen, Assistant County Attorneys, for appellee, Miami-Dade County and George Burgess; Julie O. Bru, City Attorney, Warren Bittner, Deputy City Attorney, and Henry J. Hunnefeld and John A. Greco, Assistant City Attorneys, for appellee, City of Miami, Omni Community Redevelopment Agency, and Southeast Overtown/Parkwest Community Redevelopment Agency; Greenberg Traurig, and Elliot H. Scherker and Daniel M. Samson, Miami, for appellee, Florida Marlins, L.P.
Before GERSTEN, SUAREZ, and CORTIÑAS, JJ.
PER CURIAM.
Affirmed. See Poe v. Hillsborough County, 695 So.2d 672 (Fla.1997); Sch. Bd. of Volusia County v. Clayton, 691 So.2d 1066 (Fla.1997); Homestead-Miami Speedway, LLC v. City of Miami, 828 So.2d 411, 414 (Fla. 3d DCA 2002); Stop Transit Over People, Inc. v. Bd. of County Comm'rs of Dade County, 347 So.2d 842, 844 (Fla. 3d DCA 1977).